NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 15 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30355

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00191-MJP-3

  v.
                                                 MEMORANDUM*
APRIL M. WILBUR,

              Defendant - Appellant.

UNITED STATES OF AMERICA,                        No. 12-30356

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00191-MJP-1

  v.

C. MARVIN WILBUR, AKA Marvin
Wilbur, Sr.,

              Defendant - Appellant.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
UNITED STATES OF AMERICA,                      No. 12-30357

             Plaintiff - Appellee,             D.C. No. 2:09-cr-00191-MJP-4

  v.

BRENDA R. WILBUR,

             Defendant - Appellant.



UNITED STATES OF AMERICA,                      No. 12-30363

             Plaintiff - Appellee,             D.C. No. 2:09-cr-00191-MJP-2

  v.

JOAN C. WILBUR,

             Defendant - Appellant.


                 Appeal from the United States District Court
                    for the Western District of Washington
               Marsha J. Pechman, Chief District Judge, Presiding

                    Argued and Submitted November 6, 2013
                             Seattle, Washington

Before: SCHROEDER and PAEZ, Circuit Judges, and BENITEZ, District Judge.**




       **
             The Honorable Roger T. Benitez, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.

                                        -2-
      The Wilburs appeal the district court’s denial of their joint motion to

withdraw their guilty pleas following this court’s remand for re-sentencing.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The Wilburs’ guilty pleas were conditioned upon their right to raise a due

process challenge on direct appeal. They contend that a prior panel of this Court

failed to consider their challenge.

      The district court was correct in finding that a prior panel of this Court had

fully considered and addressed the due process arguments, as evidenced by the

opinion in United States v. Wilbur, 674 F.3d 1160, 1179 (9th Cir. 2012), and the

Wilburs’ petition for rehearing and the denial of that petition. That determination

is sufficient to conclude that the district court did not abuse its discretion in

denying the Wilburs’ joint motion to withdraw their guilty pleas after remand.

      AFFIRMED.




                                           -3-